Variance in reciting the judgment of one convicted of larceny andordered to be sold, fatal.
Nutter, a free negro, had been convicted of larceny, and sentenced to be whipped and "disposed of as a servant to any person or persons residing within this state, for the highest sum that can be obtained for such term as shall be necessary, in order to raise the restitution money, and all costs, or any balance that may remainafter such payment as he may be able to make." J. S. Gray was indicted for exporting Nutter. In the indictment the words in italics were omitted. The variance was ruled to be fatal, as Nutter could not be sold under the order of the court, if he paid the restitution money and costs. Sussex,. April Sessions, 1836. State vs. Gray. *Page 532